Title: To Benjamin Franklin from Jonathan Williams, Jr.: Two Letters, 8 April 1778
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


  I.

Dear and honored Sir
Nantes April 8. 1778
I recvd. the inclosed from Capt. Collis who is a prisoner in England, you will see by it an account of his Misfortune and desires of Assistance, which I should be happy to be the Instrument of affording him. It is perhaps needless to tell you that Capt. Collis is the Husband of Jenny Mecom. I also inclose another Letter which by the address I suppose to come from aunt Mecom, if so, or from any other part of your Family, I shall be happy to hear of their Welfare. I hope to see you in a few Weeks. I have been somewhat retarded in my preparations to sett off with my accounts compleat, by a severe Fit of the nervous Headach. I spent great part of the last Week in bed, but am now much better. I am ever Your dutifull and affectionate Kinsman
J Williams J
Dr Franklin.
 
Endorsed: Answer’d
Notation: Williams Nantes 8. avril 1778.
 
  II.

Dear and honored Sir.
Nantes April 8 1778
This will be presented to you by my worthy Friends Mr. Geo Readhead of So. Carolina and Mr. Craig of Philadelphia. I have been particularly happy in the acquaintance of these Gentlemen during their Residence here and beg leave to introduce them to you as Men of Sentiment and honour firmly attached to the Cause of their Country. I am ever with great Respect Your dutifull and affectionate Kinsman
Jona Williams J
 
Addressed: Dr Franklin / Passy.
